Exhibit 10

As of

December 7, 2006

VIA DHL EXPRESS

Samuel J. Simon, Esq.

Senior Vice President, General Counsel

Infinity Property and Casualty Corporation

2204 Lakeshore Drive

Birmingham, AL 35209

RE: REINSURANCE AGREEMENT

Dear Sam:

In the Side Letter dated December 11, 2003, American Financial Group, Inc., on
behalf of itself and its subsidiaries and affiliates (“AFG”) and Infinity
Property and Casualty Corporation, on behalf of itself and its subsidiaries and
affiliates (“IPCC”) agreed that “the Reinsurance Agreement effective January 1,
2003 by and between Great American Insurance Company and Windsor Insurance
Company, an affiliate of IPCC (“Reinsurance Agreement”), and related documents
require IPCC (a) to transition all personal lines policies comprising the
Assumed Agency Business (defined in the Reinsurance Agreement as “Reassured’s
Business”) off of AFG company paper and systems throughout the term of the
Reinsurance Agreement and, if necessary, thereafter, until all such policies are
fully transitioned and (b) whether or not any such policies remain on AFG
company paper at the end of the term, to reinsure 100% and fully service and
support any and all such policies for as long as they remain on AFG company
paper.”

Further, the parties agreed “to extend the term of the Reinsurance Agreement to
document their respective obligations with respect to any policies remaining on
AFG company paper or systems, including IPCC’s obligation to continue providing
statistical data and other reporting, as well as its obligation to continue
paying AFG costs to support the Assumed Agency Business that may extend beyond
the current term of the Services Agreement.”

Despite IPCC’s efforts, personal lines policies comprising the Assumed Agency
Business continue to be written on AFG company paper and systems. As such, the
parties agree that any such policy, whenever issued or renewed, shall be 100%
reinsured by IPCC in accordance with the Reinsurance Agreement, notwithstanding
any language in the Reinsurance Agreement concerning a termination date or the
duration thereof. IPCC’s obligations with respect to reporting, transitioning
off of AFG company paper, servicing and supporting any and all such policies
continue, notwithstanding any language in the Reinsurance Agreement concerning a
termination date or the duration thereof.



--------------------------------------------------------------------------------

Sam Simon, Esq.

Infinity Property and Casualty Corporation

December 7, 2006

 

Further, AFG elects to increase the fronting fee to 4% of direct written premium
for 2007.

Please evidence your agreement to the terms of this letter by signing where
indicated below and returning a fully executed copy to me.

Sincerely,

 

American Financial Group, Inc. By:  

/s/ James C. Kennedy

  (Jan. 26, 2007) Name:   James C. Kennedy   Title:   Vice President  

 

AGREED AND ACKNOWLEDGED:     Infinity Property and Casualty Corporation   By:  

/s/ Samuel J. Simon

  Name:   Samuel J. Simon   Title:   Senior Vice President  